EXHIBIT 10.10

IMMUCOR, INC.
1995 STOCK OPTION PLAN
As Amended

    1.        Purpose. This 1995 STOCK OPTION PLAN (the “Plan”) has been
established by Immucor, Inc., a Georgia corporation (the “Company”), to secure
for the Company and its shareholders the benefits arising from capital stock
ownership by those who will contribute to its future growth and continued
success. The Plan will provide a means whereby such persons may purchase shares
of the common stock, $0.10 par value, of the Company (“Common Stock”) pursuant
to options.

    2.       Administration.

             (a)        The authority to manage and control the operation and
administration of the Plan shall be vested in a committee (the “Committee”) of
at least three (3) members of the Board of Directors to be appointed at the
pleasure of the Board of Directors of the Company.

             (b)        The Committee shall be subject in all respects to the
supervisory prerogative of the Board of Directors of the Company. To the extent
permitted by applicable law, the powers of the Committee may be exercised by the
Board of Directors, in which case the references to the Committee shall be
construed to apply equally to the Board of Directors.

             (c)        The Committee shall have the power to interpret and
apply the Plan and to make regulations for carrying out its purpose. Any
interpretation of the Plan by the Committee and any decision made by the
Committee on any other matter relating to the Plan shall be final and binding on
all persons.

             (d)        No member of the Committee shall be liable for any
action or determination made in good faith and permitted by the terms of the
Plan.

    3.        Participation. Subject to the terms of the Plan, the Committee
shall determine and designate, from time to time, employees and directors of the
Company or any of its subsidiaries to whom options are to be granted (the
“Participants”), the number of shares of Common Stock that shall be subject to
options granted to each Participant, the terms and conditions of each option,
and the voting and transfer restrictions, if any, to which the shares of Common
Stock obtainable upon exercise of each option shall be subject.

    4.        Shares Subject to the Plan. The shares of stock that may be
subject to options under the Plan shall be shares of Common Stock, and may
consist of either unissued shares or shares held in the treasury of the Company.
The aggregate number of shares of Common Stock for which options may be granted
under the Plan shall not exceed One Million Shares (1,000,000) shares, subject
to such adjustments as may take place in accordance with Section 12. If, as to
any number of shares, any option granted pursuant to the Plan expires or
terminates while the Plan remains in effect, such number of shares shall again
be available for grant under the Plan.

    5.        Option Price. The price at which a share of Common Stock may be
purchased pursuant to the exercise of an option under the Plan, shall be fixed
by the Committee on the date the option is granted.

    6.        Option Expiration Date. The “Expiration Date” with respect to an
option granted to a Participant under the Plan means the date established by the
Committee as the date after which the option is not exercisable.

    7.        Exercise of Option.

             (a)        Each option shall be exercisable at such time or times
as shall be established hereunder. The Committee may, in its discretion,
accelerate the exercisability of any one or more options at any time and for any
reason. A Participant may exercise an option by giving written notice (the
“Exercise Notice”) thereof prior to the option’s Expiration Date to the
Secretary of the Company at the Company’s corporate headquarters.

--------------------------------------------------------------------------------

             (b)        The full purchase price of the shares purchased pursuant
to the exercise of an option shall be paid in cash or check or by tender of
stock certificates in proper form for transfer to the Company representing
shares of Common Stock valued at the last sales price of the Common Stock on the
preceding business day as reported on the National Association of Securities
Dealers Automated Quotation System (NASDAQ) National Market System, or any
successor system, or by any combination of the foregoing, contemporaneously with
the giving of the Exercise Notice. The Committee also may accept in payment of
all or part of the purchase price a promissory note of the Participant, except
to the extent prohibited by law. In addition to payment of the full price, the
Participant shall pay to the Company at the time of exercise, or shall otherwise
make arrangements satisfactory to the Committee regarding payment of, any
additional amount that the Committee deems necessary to satisfy the Company’s
liability to withhold federal, state or local income or other taxes incurred by
reason of exercise of the option.

    8.        Termination of Employment. The Committee may specify, with respect
to the options granted to any particular Optionee who is an employee of the
Company, the effect upon such Optionee’s right to exercise an option of the
termination of such Optionee’s employment under various circumstances, which
effect may include immediate or deferred termination of such Optionee’s rights
under an option, or acceleration of the date at which an option may be exercised
in full.

    9.        Compliance With Applicable Laws. Notwithstanding any other
provision of the Plan, the Company shall not be obligated to issue any shares of
Common Stock under the Plan unless such issuance is in compliance with all
applicable laws and any applicable requirements of any securities exchange on
which the Common Stock is traded. Prior to the issuance of any shares of Common
Stock under the Plan, the Company may require a written statement from the
recipient as evidence of such compliance, including, in some cases, an
acknowledgment by the recipient that the recipient is acquiring the shares for
investment and not for the purpose or with the intention of distributing the
shares.

    10.        Transferability and Restrictions Upon Transfer and Voting. Other
than as provided in an Option Agreement (as defined under Section 13 below) in a
form approved by the Committee, options under the Plan are not transferable
except by will or under the laws of descent and distribution, and options may be
exercised during the lifetime of the Participant only by the Participant. Shares
of Common Stock received upon exercise of options granted under the Plan may be
subject to such voting and transfer restrictions as the Committee in its sole
discretion shall establish at the time such options are granted. If the transfer
or voting of shares obtained upon exercise of an option is restricted,
certificates representing such shares may bear a legend referring to such
restrictions.

    11.        Employment and Shareholder Status. This Plan, any document
describing this Plan, the grant of any option hereunder, and any agreement
evidencing the grant of such option shall not be construed to give any
Participant or any other person a right to employment or continued employment by
the Company or affect the right of the Company to terminate the employment of
any such person with or without cause. The grant of an option under the Plan
shall not confer upon the holder thereof any right as a shareholder of the
Company. No person entitled to exercise any option granted under the Plan shall
have any of the rights or privileges of a shareholder of record with respect to
any shares of Common Stock issuable upon exercise of such option until such
option is exercised and certificates representing such shares have been issued
and delivered.

    12.        Adjustments and Ownership Changes.

             (a)        In the event of any change in the outstanding shares of
Common Stock by reason of any stock dividend, stock split, or similar corporate
change involving the Common Stock, the aggregate number and kind of shares
subject to options outstanding or to be granted under the Plan shall be
proportionately adjusted or modified, and the terms of any outstanding option
shall be adjusted or modified accordingly.

             (b)        In the event of any merger, consolidation,
reorganization, division or other corporate transaction in which the Common
Stock is converted into another security or into the right to receive securities
or property of the Company or of any other entity (an “Ownership Change”), the
Company shall have the right, at its discretion, to provide for the assumption
or substitution of comparable stock options in place of the options theretofore
granted hereunder.

--------------------------------------------------------------------------------

             (c)        In the event such an Ownership Change takes place and
provision is not made for such assumption or substitution, or in the event that
the Company sells all or substantially all of its assets, or engages in a
liquidation of all or substantially all of its assets (a “Termination Event”),
the Committee may, in its discretion, accelerate the exercisability of any one
or more options in accordance with Section 7. It is the policy of the Company
that the decision whether to accelerate the exercisability of outstanding
options take into account such factors as the profitability of the transaction
giving rise to the Termination Event to the shareholders of the Company, the
likelihood that the business of the Company will substantially continue under
the same, different or changed ownership following such transaction, the tenure
and performance of individual Participants, the possibility that some or all of
the Participants receive or are invited to participate in benefits or benefit
plans if they continue as employees of the successor to the Company’s business
or other consideration in connection with such transaction, and any other
factors that may be appropriate within the scope of their business judgment.
Whether or not such acceleration occurs, all outstanding exercisable and
non-exercisable options shall be canceled to the extent they remain unexercised
at the time such transaction is consummated.

             (d)        In no event shall any fraction of a share of stock be
issued upon the exercise of an option.

    13.        Agreement With Company. At the time of a grant of an option, the
Committee shall require a Participant to enter into a written agreement with the
Company in a form specified by the Committee. Such agreement shall reflect the
Participant’s agreement to the terms and conditions of the Plan and to such
additional terms and conditions, not inconsistent with the Plan, as the
Committee may, in its sole discretion, prescribe. No option purported to be
granted pursuant to the Plan shall be valid or binding on the Company unless
evidenced by a written agreement approved by the Committee.

    14.        Amendment and Termination of Plan. The Board of Directors of the
Company may at any time amend, suspend or terminate the Plan. No amendment,
suspension or termination of the Plan (other than in connection with such
actions as are expressly authorized in the Plan) shall adversely affect or
impair any option previously granted under the Plan without the consent of the
holder thereof.

--------------------------------------------------------------------------------

IMMUCOR, INC.
OPTION AGREEMENT – 1995 PLAN

        THIS OPTION AGREEMENT (this “Agreement”), dated as of ______________,
200__, is by and between IMMUCOR, INC., a Georgia corporation (the “Company”),
and (the “Optionee”).

        WHEREAS, the Board of Directors of the Company has determined that the
Optionee is to be granted under the Company’s 1995 Stock Option Plan (the
“Plan”), on the terms and conditions set forth herein, an option (the “Option”)
to purchase a specified number of shares of the common stock, par value $0.10
per share, of the Company (the “Common Stock”).

        NOW, THEREFORE, the Company and the Optionee hereby agree as follows:

    1.        Grant of Option:   Number of Shares and Option Price. The Option
is for up to ______ shares of Common Stock (the “Option Shares”) at a price of
$______ per share (the “Option Price”). The Option is granted pursuant to the
Plan and is subject to the terms and conditions thereof, which are incorporated
herein by this reference. To the extent any provision in this Agreement is
inconsistent with the Plan, the provisions of the Plan shall govern. The
Participant hereby acknowledges receipt of, or access to, a copy of the Plan.

    2.        Period of Option and Conditions of Exercise.

    (a)        The Option shall be considered granted as of the date hereof (the
“Option Date”). The Option shall expire on __________________, 200__ (the
“Expiration Date”). Upon the Expiration Date, the Optionee shall no longer be
entitled to exercise the Option.

    (b)        The Option may be exercised with respect to the number of Option
Shares, at the times and under the conditions, if any, set forth on Exhibit A
hereto. Once the Option is exercisable with respect to a number of Option
Shares, the Optionee may exercise the Option at any time from time to time with
respect to all or part of those Option Shares. If requested by the Company, the
Optionee shall deliver this Agreement to the Secretary of the Company at the
time of exercise of the Option so that a notation may be made in this Agreement
as to such exercise. After such notation has been made, this Agreement shall
then be returned to the Optionee.

    (c)        To exercise the Option, the Participant must deliver to the
Secretary of the Company at its corporate headquarters the Notice of Exercise
attached as Exhibit B to this Agreement together with payment of the aggregate
exercise price in the manner permitted by the Plan.

    (d)        The Optionee shall not be deemed to be a holder of any Option
Shares following the exercise of the Option until the full exercise price for
such shares has been paid and a stock certificate has been issued and delivered
for such shares.

    3.        Adjustment in Number of Shares. The number of Option Shares shall
be subject to adjustment for stock dividends, stock splits, or similar corporate
change involving the Common Stock to the extent set forth in Section 12 of the
Plan.

    4.        Termination of Employment.

    (a)        Except as provided in this Section 4, the Option may not be
exercised after the Optionee has ceased to be employed by the Company. If the
Optionee ceases to be employed by the Company by reason of

  (1)   Optionee’s death ir disability, or


  (2)   Termination of employment by the Company without cause, then the Option
may be exercised at any time during the remaining term of the Option.


    (b)         If the Optionee ceases to be employed by the Company by reason
of his death or disability, then the Option may be exercised (by the person or
persons to whom such right passes pursuant to Section 5 or otherwise provided by
law) at any time during the remaining term of the Option.

    (c)         If the Optionee ceases to be employed by the Company by reason
of Optionee’s voluntary termination of his employment with the Company’s
consent, or the Company’s termination of Optionee’s employment for “good cause,”
then immediately upon such termination the Option shall cease to be exercisable.

    (d)        For purposes of this Section 4:

  (1)   Retirement of the Optionee at the normal retirement date prescribed from
time to time by the Company shall be deemed to be a termination of employment
with the Company’s consent; and


  (2)   If the Optionee is employed by a subsidiary of the Company, these
provisions shall be applicable to a termination of employment by such
subsidiary.


    5.        Option Not Transferable. Except as provided below, the Option is
not transferable other than by will or under the laws of descent and
distribution, and during the lifetime of the Optionee, the Option may be
exercised only by the Optionee. In the case of Non-Incentive Stock Options,
options may be transferred pursuant to a Qualified Domestic Relations Order. In
addition, in connection with the Participant’s estate plan, a Non-Incentive
Stock Option may be assigned in whole or in part during the Optionee’s lifetime
to one or more members of the Optionee’s immediate family or to a partnership,
trust, limited liability company, or other entity established for the exclusive
benefit of one or more such family members. The assigned portion shall be
exercisable only by the person or persons who acquire a proprietary interest in
the Option pursuant to such assignment. The terms applicable to the assigned
portion shall be the same as those in effect for this Option immediately prior
to such assignment and shall be set forth in such documents issued to the
assignee as the Committee may deem appropriate.

    6.        Investment Representations.

    (a)        The Optionee acknowledges that, unless and until the Company
notifies the Optionee otherwise, the Option and the Option Shares obtainable
upon exercise of the Option have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), or under applicable state securities
laws.

    (b)        The Optionee acknowledges that, prior to the issuance of the
Option Shares, the Company may delay the delivery of certificates for the Option
Shares for such time as the Company deems necessary or desirable to enable the
Company to comply with (i) the requirements of the Securities Act or the
Securities Exchange Act of 1934, as amended, or any rules or regulations of the
Securities and Exchange Commission or any stock exchange promulgated thereunder;
or (ii) the requirements of applicable state laws relating to authorization,
issuance or sale of such securities. The Optionee shall provide such information
as the Company deems necessary or desirable to secure such compliance.

    7.        Legends. The share certificates evidencing the Option Shares may
contain such legends as may be required in keeping with applicable state
corporation and securities laws.

    8.        Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be deemed to have been given
when delivered by personal delivery, by facsimile transmission or by mail, to
the following address:

      To Optionee: At the address shown under the Optionee's signature below.
          To the Company:   Immucor, Inc.       3130 Gateway Drive       PO Box
5625       Norcross, Georgia 30091-5625       FAX: (404) 242-8930      
Attention: Senior Vice President – Finance

or at such other address or facsimile number as the parties hereto shall have
last designated by notice to the other party. Any notice given by personal
delivery or mail shall be deemed to have been delivered on the date of receipt
of such delivery at such address; and any notice given by facsimile transmission
shall be deemed to have been delivered on the date of transmission if received
during business hours on a business day, or the next business day after
transmission if received after business hours on a business day or at any time
on a non-business day.

    9.        Failure to Enforce Not a Waiver. The failure of the Company or the
Optionee to enforce at any time any provision of this Agreement shall in no way
be construed to be a waiver of such provisions or of any other provision hereof.

    10.        Amendments. This Agreement may be amended or modified only by an
instrument in writing signed by the Optionee and an authorized representative of
the Company. Except as provided in Section 12, no third party shall be entitled
to claim the benefit of or enforce this Agreement.

    11.        Governing Law. This Agreement has been entered into, and shall be
governed by and construed according to the laws of the State of Georgia, without
regard to the conflicts of law rules thereof.

    12.        Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding on, the successors and assigns of the Company, and such
persons as may be permitted to succeed to the rights of the Optionee hereunder
with respect to the Option and the Option Shares. The parties shall take such
steps as reasonably may be necessary, including but not limited to the execution
and delivery of an agreement or replace this Agreement, to give effect to the
provisions of this Section 12 in a way that the relative benefits and
obligations of the parties (and their successors and assigns) under this
Agreement are preserved as closely as possible.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    IMMUCOR, INC.           By:   __________________________________________  
          Richard J. Still
          Senior Vice President  – Finance          
Name:          _____________________________________  
Address:      _____________________________________  
                      _____________________________________  
                      _____________________________________

--------------------------------------------------------------------------------

EXHIBIT A

To Option Agreement Dated As of ________________________, 200__

Number of Option Shares and
Terms and Conditions of Exercise:

_____________ shares exercisable after ____________________, 200__, provided
employee is still employed by Immucor, Inc. on a full-time basis on this date.

50% of the total granted exercisable after

25% of the total granted exercisable after

25% of the total granted exercisable after

--------------------------------------------------------------------------------

EXHIBIT B
NOTICE OF EXERCISE OF STOCK OPTIONS – 1995 PLAN

To Immucor, Inc.

        I hereby elect to purchase _________________________ shares of common
stock, par value $0.10 per share (“Common Stock”), of Immucor, Inc. (the
“Company”) in accordance with the option (“Option”) granted to me on
___________________________, 200__, under the Option Agreement between the
Company and me, dated as of that date (the “Option Agreement”). Enclosed is
payment in full of the exercise price for such shares, calculated in accordance
with the terms of the Company’s 1995 Stock Option Plan, consisting of a check in
the amount of $___________.

        I hereby represent and warrant that my exercise of the Option is in
compliance with the terms and conditions set forth in the Option Agreement. I
further acknowledge and agree that the shares so purchased shall remain subject
to the applicable terms and conditions set forth in the Option Agreement.

Date:_________________________________________     
____________________________________________